In a negligence action in which plaintiff had been represented by three different attorneys, the firm of Wallman & Wechsler, P. C., appeals from an order of the Supreme Court, Kings County, dated June 8, 1976, which, after a hearing, fixed the fees of the respective attorneys. Order affirmed, without costs and disbursements. Special Term correctly held that the appellant law firm was bound by a stipulation between the plaintiff and the first and second attorneys who represented him. The stipulation created a lien in favor of the first attorney on the net amount which would be paid as attorneys’ fees. Latham, J. P., Rabin, Titone and O’connor, JJ., Concur.